Case 20-50946 Doc41 Filed 12/07/20 Entered 12/07/20 09:45:32 Page1of 70

B2030 (Form 2030) (12/15)
United States Bankruptcy Court

 

 

District of Connecticut AMENDED
Inte _Lee O. Kraus, Jr. Case No. 20-50946
Debtor(s) Chapter 11

 

DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)

1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P, 2016(b), I certify that I am the attorney for the above named debtor(s) and that
compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For legal services, [have agreed to accept $ 47,763.00

 

Prior to the filing of this statement I have received $ 47,763.00
Balance Due $ 0.00

 

2. The source of the compensation paid to me was:
Iv] Debtor [4] Other (specify): Debtor (including a payment loaned to debtor by Debtor's spouse, who, upon Debtor's

request and directions, wired funds to counsel that she had held in retirement accounts)

3. The source of compensation to be paid to me is:
[¥] Debtor LJ Other (specify):

4. [WI Thave not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

[_] I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
. Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;

Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

. Such litigation as Debtor and counsel deem appropriate and necessary;

. Reports, motions, plans, disclosure statements as are necessary and appropriate;

Such other services as are required by the Debtor in Possession

moeaoge

6. By agreement with the debtor(s), the above-disclosed fee does not include the following service:

 

CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
this bankruptcy proceeding.

December 7, 2020 /si Carl T. Gulliver
Date Carl T. Gulliver ct00944
Signature of Attorney
Coan, Lewendon, Gulliver & Miltenberger, LLC
495 Orange Street
New Haven, CT 06511-3809
203-624-4756 Fax: 203-865-3673
_cgulliver@coanlewendon.com
Name of law firm

 

 

 

 

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
Case 20-50946 Doc41 Filed 12/07/20 Entered 12/07/20 09:45:32 Page 2 of 70

COAN, LEWENDON, GULLIVER & MILTENBERGER, LLC
ATTORNEYS AT LAW
495 ORANGE STREET
NEW HAVEN, CONNECTICUT 06511
RICHARD M. COAN

‘FELEPHONE
CARL T. GULLIVER (203) 624-4756
WHITNEY M. LEWENDON TELEFAX
TIMOTHY D. MILFENBERGER (293) 865-3673

CHRISTOPHER M, ROYSTON
-OF COUNSEL.

i
TIMOTHY M. LEWENDON
December 6, 2026

Via Email Only: Lee. Kraus‘ compositecapital net
Lee Kraus

505 Stanwich Road

Greenwich CT 06831

Re: — Retainer Agreement

Dear Mr. Kraus:

This letter shall amend our agreement set forth in the letter dated November 22, 2019 and
executed by you on December 2, 2019 (the “Initial Engagement Agreement”). That prior letter
anticipated a possible emergency filing under Chapter 11 of the Bankruptey Code that you were
contemplating at the time. This letter presents the same terms as in the original letter, but specifically
applies to the Chapter 11 case that we commenced on your behalf by the filing of petition on November
12, 2020 (the “Petition Date”) in which we represent you as debtor in possession upon a general retainer
for all purposes relevant to the chapter 11. You understand by this agreement we are not undertaking any
role in your pending appeal to the Eighth Circuit Court of Appeals or se
that litigation.

 

I will set forth in this letter the parameters of this represeniation and ask that you sign and return
a copy should you determine to proceed, indicating vou have reviewed and agreed to the terms.

As you will recall with the Initial Engagement Agreement you paid a retainer of $15,000.

cee “Ee
Pursuant thereto you also paid an additional sum to oring the credit balance to $40,000 as of a few days
prior to the Petition Date. At the filing of the petition we held the balance of 537,985 in trust, heving
drawn on the total funds paid for services rendered and costs incurred up to fling. You understand
that our right to draw on the funds remaining in our trust account as of the Petition Date is

 
  

 

  
Case 20-50946 Doc41 Filed 12/07/20 Entered 12/07/20 09:45:32 Page 3of 70

Lee Kraus
December 6, 2020
Page 2

Subject to court authorization and you will be given the opportunity to review any such application prior
to our filing same.

Our original retainer letter involved an agreement with your wife, necessary at the time, that she
would pay a portion of your retainer after the filing of a petition if you determined that a petition under
chapter 11 must be filed prior to or at the beginning of this calendar year. That possibility did not come
to pass and those provisions of course are no longer relevant. As you are aware we did not at any time
represent your wife or anyone else but you. While I know that your wife has separate counsel to whom
we referred her when we first met, it is important that make clear thet cur representation of anyones but
you as individual debtor in the chapter 11 is forbidden by ethical standards,

We must make clear that the foregoing is only the initial retainer for OuL Services in connection
with the chapter 11. Our fees are charged in chapter 11] on an hourly basis upon rates as set forth below.
In addition, you will be responsible for reimbursement of expenses Incurred in connection with this

engagement, but all fees and costs will be due only as allowed by the court, It is very possible that the

total cost of a chapter 11 reorganization may exceed the requested retainer. Depending on. the

circumstances as the case develops the fees and costs cen ba significantly creater then what we re uest
before filing. You agree by your Signature below ta say the required retainer prior to filing which vou

co a a ier’ a
have already paid, and to pay all fees and costs therester wh , and to the extent, a

 

   
  
  
   
  
 
 
 
  
   

chapter 11 musi be filed prior to or at the bec

to pass and those provisions of course are no lone
represent your wife or anyone else but yo
we referred her when we first met, it is important thet}

ou as individual debtor in the chanter il is forbidden by ethic:
y : .

aernterenen ef se wit beat
SSeniation of anyors OL

As this matter develops, we may male
partners and paralegals, who may be appropri
this case. We believe we will be alle ta m
whose capability and experience are corn
understand that my involvement wil! be nece
development. My normal hourly rate is
attorneys at $175, and other Principals are
necessary that we adjust these retes to acc
reserve the option to provide notice of a chance

We will try to keep you fuly informed of ¢
will send copies of all filings, corresszondence

oor
future reference. While we are obligst

 

Dot one Fendagian
Go TS Mioiniai
Case 20-50946 Doc41 Filed 12/07/20 Entered 12/07/20 09:45:32 Page 4of 70

Lee Kraus
December 6, 2020
Page 3

other materials are only maintained by us in dis
years. By your signatures below you agree to thi

You may terminate this representation it
writing of your desire to do so. As court approved chap ter i ge i eral
be effected with authorization of the anke: i
of the notice to terminate represeniation : vation of
your behalf immediately. You will be responsible f for paying a
incurred on your behalf in this me ter unt
received by our firm.

 

nse! our withdrawal c can =n only
epily request, Upon ce ecelpt
wile cea se all legal work on
“xpenses and disbursements
and court authorizetion is

  
 
  

      
    

 

    
  
 
 

To the extent permitted by rules of profs
Our representation at any time if you preach any
follow our advice on a material mat: ter, Paco

© COUNT, Wwe

agreement, fail

   

fOf8 OF Ig discover

exists, at any time, any fact or circumstance that would, in our opinion, render our - continuing
representation unlawful, unethical, or otherwise ir iappropriate.

 

If we elect to terminate our representation, you will
and will cooperate as reasona ably required to relieve us <

services, including the execution of any documents necess complete ou wha
representation. In such case, you agree to Pay For all leea ficés performed and a

 

expenses or disbursements incurred on your beh aif before the termins tion of ovr re
accordance with the provision of this agreement,

If you understand and agree to the represeniatior
print and sign this letter indicating your agree
contact me at any time.

 

 

 

Lee Kréys- —
Case 20-50946 Doc41 Filed 12/07/20 Entered 12/07/20 09:45:32 Page5of 70

COAN, LEWENDON, GULLIVER & MILTENBERGER, LLC

ATTORNEYS AT LAW
495 ORANGE STREET
NEW HAVEN, CONNECTICUT 06511
RICHARD M. COAN TELEPHONE
CARL T. GULLIVER (203) 624-4756
WHITNEY M. LEWENDON TELEFAX
TIMOTHY D, MILTENBERGER (203) 865-3673

CHRISTOPHER M. ROYSTON
~OF COUNSEL-

 

TIMOTHY M. LEWENDON
November 22, 2019

Via Email Only: Lee.Krausicompositecapital net
Lee Kraus

505 Stanwich Road

Greenwich CT 06831

Re: Retainer Agreement

Dear Mr. Kraus:

As we have discussed, this letter will set forth my firm’s fee requirements for the preparation
of an emergency chapter 11 petition and other documents that are essential to the commencement of a
case, along with our requirements for the filing of a petition if that should become necessary. This
retainer will also cover general advice and consultation in preparation for such filing.

I will set forth in this letter the parameters of this representation and ask that you sign and
return a copy should you determine to proceed, indicating you have reviewed and agreed to the terms.

In this case we require an initial retainer of $15,000.00 for preparation of initial pleadings
necessary for an emergency chapter 11 proceeding and development of case strategy. We will be
billing against this retainer from time to time for fees at our normal hourly rates and for costs

incurred that are specific to this representation. At any time when less than $2500 remains you agree
to refresh the retainer to its original balance.

Prior to commencement of a chapter 11 proceeding you further agree to bring the total
retainer balance then remaining up to $40,000; however, if we determine the initial filing must occur
prior to January 10, 2020, we agree you may bring the retainer to $20,000 prior to the filing and Bette
agrees to pay to us directly from her funds the balance of $20,000 on January 10°. All funds paid to
the firm must be cleared prior to the filing and therefore you should be prepared to pay these sums by
cashier’s check or wire. We must make clear that the foregoing is only the initial retainer. It is very
possible that the total cost of a chapter 11 reorganization may exceed the requested retainer.

Depending on the circumstances as the case develops the fees and costs can be significantly greater
than what we request before filing. While compensation of professionals after filing is subject to
Case 20-50946 Doc41 Filed 12/07/20 Entered 12/07/20 09:45:32 Page 6of 70

Lee Kraus
November 22, 2019
Page 2

court approval, you agree by your signature below to pay the retainer prior to filing, and to pay all
fees and costs thereafter when allowed by the Court.

Should our strategy or our role change, please understand that retention requirements also will
change. This agreement does not anticipate, for instance, that we as your bankruptcy counsel are
engaging in any negotiations with your creditors prior to the filing. If you and your litigation counsel
determine that negotiations could be aided by our participation, we may have to revisit our pre-
bankruptcy retention requirements.

As this matter develops we may make use of the various personnel in our office, including
other partners and paralegals, who may be appropriate in the preparation and conduct of various
aspects of this case. We believe we will be able to most efficiently provide the services required
through the use of personnel whose capability and experience are commensurate with the task
required. Nonetheless, you must understand that my involvement will be necessary in every aspect of
the analysis and strategy development. My normal hourly rate is $430. Paralegals are charged at $95
and $110, associate attorneys at $175, and other principals are charged at $300 to $430 per hour.
From time to time it is necessary that we adjust these rates to account for increasing costs and

therefore it is necessary that we reserve the option to provide notice of a change of rates during the
case.

We will try to keep you fully informed of developments in your case. As part of this effort
we will send copies of all filings, correspondence and relevant papers to you which you should save
for future reference. While we are obligated to maintain certain materials in hard copy for a limited
time, other materials are only maintained by us in digital format and may be discarded completely
after six years. By your signatures below you agree to this handling of the file.

You may terminate this representation at any time with or without cause by notifying us in
writing of your desire to do so. As court approved chapter 11 general counsel our withdrawal can
only be effected with authorization of the bankruptcy judge which we would promptly request. Upon
receipt of the notice to terminate representation and authorization of the court, we will cease all legal
work on your behalf immediately. You will be responsible for paying all legal fees, expenses and
disbursements incurred on your behalf in this matter until written notice of termination and court
authorization is received by our firm.

To the extent permitted by rules of professional responsibility and the court, we may
terminate our representation at any time if you breach any material term of this agreement, fail to
cooperate or follow our advice on a material matter, if a conflict of interest develops or is discovered,
or if there exists, at any time, any fact or circumstance that would, in our opinion, render our
continuing representation unlawful, unethical, or otherwise inappropriate.
Case 20-50946 Doc41 Filed 12/07/20 Entered 12/07/20 09:45:32 Page 7 of 70

Lee Kraus
November 22, 2019
Page 3

If we elect to terminate our representation, you will timely take all steps reasonably necessary
and will cooperate as reasonably required to relieve us of any further obligation to perform legal
services, including the execution of any documents necessary to complete our withdrawal from
representation. In such case, you agree to pay for all legal services performed and any legal fees,
expenses or disbursements incurred on your behalf before the termination of our representation in
accordance with the provision of this agreement.

If you understand and agree to the representation and the fee arrangement set forth herein,
please print and sign this letter indicating your agreement and return it to me along with our financial
requirements, and please ask Bette to sign below committing to the funding of the retainer as
described herein. If you have any questions, please contact me at any time.

 

ar! T. Gulliver

 

CTG/bms

Agreed to:

By: HK Date: pec Za, 42a) %
Leé Kraus “

I hereby agree and commit to the funding of the retainer as set forth above.
Log

y

MN nL Kale pace; Me 2. ZF

     

 
